 1   SINGER CASHMAN LLP
       Adam S. Cashman (Bar No. 255063)
 2     acashman@singercashman.com
 3     Doug Tilley (Bar No. 265997)
       dtilley@singercashman.com
 4   505 Montgomery Street, Suite 1100
     San Francisco, California 94111
 5   Telephone:    (415) 500-6080
     Facsimile:    (415) 500-6080
 6

 7   Attorneys for Eventbrite, Inc.

 8
                                      UNITED STATES DISTRICT COURT
 9
                                NORTHERN DISTRICT OF CALIFORNIA
10

11                                       SAN FRANCISCO DIVISION

12
     SHERRI SNOW, ANTHONY PICENO and                     CASE NO. 3:20-CV-03698-WHO
13   LINDA CONNER, as individuals, on behalf of
     themselves, the general public and those            DEFENDANT EVENTBRITE, INC.’S
14   similarly situated,
                                                         REPLY MEMORANDUM IN SUPPORT
15                                                       OF SECOND MOTION TO COMPEL
        Plaintiffs,
                                                         ARBITRATION
16                     v.                                Hearing Date: August 18, 2021
17                                                       Hearing Time: 2:00 p.m.
     EVENTBRITE, INC.,                                   Courtroom 2, 17th Floor
18
        Defendant.
19

20

21

22

23                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
24

25

26

27

28

     DEFENDANT EVENTBRITE, INC.’S REPLY MEMORANDUM IN SUPPORT OF SECOND MOTION TO COMPEL
                                          ARBITRATION
                                            CASE NO. 3:20-CV-03698-WHO
                                                          TABLE OF CONTENTS
 1
     I.         INTRODUCTION ..................................................................................................................... 1
 2
     II.        UNDISPUTED FACTS AND LAW REQUIRE INDIVIDUAL ARBITRATION .................. 3
 3
            A. Plaintiffs’ Admission That They Agreed To The TOS Is Dispositive ...................................... 3
 4

 5              1. It Is Judicially Established That Plaintiffs Agreed To The TOS ......................................... 4

 6              2. By Admitting They Agreed To The TOS, Plaintiffs Admit They Agreed To Its
                   Arbitration Provision ........................................................................................................... 4
 7
                3. Plaintiffs’ Efforts to Avoid Their Admission Fail ............................................................... 5
 8
            B. Plaintiffs May Not Avoid The TOS By Accusing Eventbrite Of “Failing” To Comply
 9             With Non-Existent Discovery Obligations ................................................................................ 7
10
                1. The Parties Agreed That Eventbrite Would Only Produce Certain Files Relating
11                 To Its Checkout Flows, Not The Separate TOS Pages To Which Those Flows Link ......... 8

12              2. Plaintiffs Did Not Move To Compel Files Relating To The TOS Pages, And The
                   Court Did Not Order Their Production .............................................................................. 10
13
                3. Plaintiffs’ Characterizations Of Mr. Popoff’s Testimony Are Incorrect,
14                 Inappropriate, And Irrelevant To The Issues Before The Court ........................................ 12
15              4. Plaintiffs’ Lack Of Entitlement Notwithstanding, Eventbrite Produced All Files
16                 Showing The Content Of, And Involved In Displaying Or Rendering, The TOS ............ 14

17   III.       CONCLUSION........................................................................................................................ 14
18

19

20

21

22

23

24

25

26

27

28
                                                                            -i-
     DEFENDANT EVENTBRITE, INC.’S REPLY MEMORANDUM IN SUPPORT OF SECOND MOTION TO COMPEL
                                          ARBITRATION
                                                             CASE NO. 3:20-CV-03698-WHO
 1                                                      TABLE OF AUTHORITIES

 2   CASES

 3   Cullen v. Shutterfly Lifetouch, LLC,
      No. 5:20-cv-06040, Dkt. No. 58 (N.D. Cal. May 21, 2021) ............................................................... 6
 4
     Dillon v. BMO Harris Bank, N.A.,
 5    787 F.3d 707 (4th Cir. 2015) .......................................................................................................... 3, 7

 6   In re First Am. Fin. Corp.,
       No. SACV 19-1105 DSF (Ex), 2020 WL 7051087 (C.D. Cal. Aug. 11, 2020) ................................. 4
 7
     Khath v. Midland Funding, LLC,
 8    334 F. Supp. 3d 499 (D. Mass. 2018) ............................................................................................. 3, 7

 9   Maxit Designs, Inc. v. Coville, Inc.,
      No. 05-cv-1040, 2006 WL 2734366 (E.D. Cal. Sept. 25, 2006) ........................................................ 3
10
     Nguyen v. Barnes & Noble Inc.,
11    763 F.3d 1171 (9th Cir. 2014) ............................................................................................................ 6

12   U.S. v. Houser,
      804 F.2d 565 (9th Cir. 1986) .............................................................................................................. 3
13
     STATUTES
14
     Cal. Civ. Code § 1589........................................................................................................................ 4, 6
15
     Cal. Civ. Code § 1689(b) ....................................................................................................................... 7
16
     RULES
17
     Fed. R. Civ. P. 15(a)(1)(B) .................................................................................................................... 3
18

19

20

21

22

23

24

25

26

27

28
                                                                            - ii -
     DEFENDANT EVENTBRITE, INC.’S REPLY MEMORANDUM IN SUPPORT OF SECOND MOTION TO COMPEL
                                          ARBITRATION
                                                              CASE NO. 3:20-CV-03698-WHO
 1     I.   INTRODUCTION

 2          Eventbrite’s Motion presents a single question: whether the evidence sufficiently establishes

 3   the checkout flows the two remaining named plaintiffs completed in placing the orders alleged in

 4   their Complaint. All other issues have already been adjudicated. The Court has already determined,

 5   for example, that Eventbrite’s “sign-in wrap” checkout flows are sufficient to provide inquiry notice

 6   of Eventbrite’s Terms of Service (“TOS”). Dkt. No. 22 (“Order”) at, e.g., 12-13 (“If this sign-in

 7   wrap agreement is what Snow truly saw, it is sufficient to put her on notice.”). The Court also has

 8   already established the terms of the relevant version of the TOS and found they require arbitration of

 9   the claims asserted here. See id. at 2-4. The answer to the remaining question is undisputedly yes.

10          As an initial matter, Plaintiffs have judicially admitted that they actually agreed to the

11   relevant version of the TOS, so the issue of inquiry notice is beside the point. But even there,

12   Eventbrite responded to the Court’s previous findings regarding the evidentiary record by producing

13   screenshots and videos showing the precise checkout flows Plaintiffs completed, which are the same

14   flows this Court previously approved as sufficient to confer inquiry notice and thus bind users to

15   Eventbrite’s TOS. Order at 12-14. Eventbrite also produced the full scope of evidence upon which

16   its Motion relies, including thousands of source code files, web development scripts, and internal

17   company logs, as well as a full working copy of an archived version of Eventbrite’s mobile app.

18   Eventbrite also produced its Director of Engineering for examination concerning that evidence.

19          Having had every opportunity to examine and test Eventbrite’s evidence, Plaintiffs do not

20   challenge any of it. They similarly do not attempt to refute any of Eventbrite’s authorities from the

21   Ninth Circuit, this District, and elsewhere holding that substantially identical disclosures adequately

22   confer inquiry notice of website terms, including those requiring arbitration. They do not assert that

23   the Court erred in applying those authorities when it previously concluded that Eventbrite’s sign-in

24   wrap agreements are sufficient as a matter of law to bind Plaintiffs to the TOS. See Order at 12-14.

25   In other words, Plaintiffs do not contest that the facts or the law are exactly as set forth by Eventbrite.

26          Plaintiffs claim instead that Eventbrite failed to prove up the appearance and content of the

27   relevant versions of its TOS. But the Court already adjudicated this. It determined, based on

28   “sworn” evidence that “plaintiffs d[id] not dispute[,]” that Exhibit I to the August 31, 2020
                                                         -1-
     DEFENDANT EVENTBRITE, INC.’S REPLY MEMORANDUM IN SUPPORT OF SECOND MOTION TO COMPEL
                                          ARBITRATION
                                              CASE NO. 3:20-CV-03698-WHO
 1   Declaration of Antwonne Dacus (Dkt. 18-4 at ECF pp. 235-48, “Exhibit I”) depicted the TOS in

 2   effect “during the pertinent time period” and contained the applicable arbitration provisions. Order at

 3   2-4. Plaintiffs provide no grounds to ignore or vacate the Court’s prior finding. Indeed, they do not

 4   mention it at all.

 5           Rather, Plaintiffs attempt to divert by claiming that Eventbrite’s sworn, undisputed screenshot

 6   evidence should not be credited because Eventbrite did not also produce the software files containing

 7   the code responsible for displaying the web page depicted. This misdirection fails. No applicable

 8   rule or legal standard requires production of source code files to confirm the appearance of webpages

 9   that have already been properly authenticated, tendered into the evidentiary record, and adopted by

10   the Court without objection. Order at 2-4. Nor is it clear where Plaintiffs’ purported “standard”

11   would end, for imaginative counsel can always conjure up yet another set of questions and evidence it

12   would wish to see regarding a given issue—including, as here, well after the fact.

13           Plaintiffs cannot persuasively claim that the Court ordered production of the TOS-specific

14   software files they now claim are needed to confirm what has already been established. Their

15   assertion relies on their original RFPs, which sought production of files relating to the “the Desktop

16   Web and Mobile Web checkout flows” Plaintiffs completed and “the related Terms of Service[.]”

17   But Plaintiffs omit any mention of what happened subsequently, including their written agreement

18   that Eventbrite would produce only enumerated file types involved in the display and rendering of

19   “the Desktop Web checkout Ms. Snow completed” and “the Mobile Web checkout Ms. Conner

20   completed” on the dates at issue. Declaration of Doug Tilley (“Tilley Decl.”), Exh. B at 1. That the

21   parties agreed to narrow the scope of Plaintiffs’ RFPs to the sole issue presented by Eventbrite’s

22   Motion—whether the evidence confirms which checkout flows Plaintiffs completed—was neither an

23   accident nor a miscommunication. Indeed, in the many months between that agreement and the filing

24   of their Opposition, Plaintiffs never insisted that Eventbrite produce files supporting the content or

25   display of the separate TOS webpage to which the checkout flows linked—and with good reason, as

26   the appearance of the TOS webpage had never been challenged and was already established by the

27   Court’s prior Order.

28
                                                        -2-
     DEFENDANT EVENTBRITE, INC.’S REPLY MEMORANDUM IN SUPPORT OF SECOND MOTION TO COMPEL
                                          ARBITRATION
                                             CASE NO. 3:20-CV-03698-WHO
 1             In any event, after learning through Plaintiffs’ Opposition that they desired to review still

 2   more evidence, Eventbrite collected and produced all files involved in the display or rendering of the

 3   page displaying the relevant iteration of the TOS. Those files further confirm what the Court already

 4   determined, that Exhibit I depicts the TOS in effect “during the pertinent period[.]” Plaintiffs

 5   notably have not indicated otherwise since receiving those files on July 13.

 6             That should be the end of this matter. Plaintiffs have raised no other objections and have

 7   provided no other reason to question the record demonstrating that Eventbrite’s checkout flows were

 8   sufficient to confer inquiry notice. Under applicable law, Plaintiffs’ claims must be compelled to

 9   proceed in arbitration.

10       II.   UNDISPUTED FACTS AND LAW REQUIRE INDIVIDUAL ARBITRATION1

11             A.   Plaintiffs’ Admission That They Agreed To The TOS Is Dispositive

12             Eventbrite’s Motion must be granted because the operative facts and law establishing the

13   existence and sufficiency of Eventbrite’s “sign-in wrap agreements” are undisputed. But the Court

14   need not reach even those issues because Plaintiffs have already admitted, as a necessary element of

15   their affirmative claims, that they agreed to and are bound by the TOS—a contract that requires their

16   claims to be resolved exclusively through mandatory individual arbitration.

17

18   1
             Plaintiffs’ contentions that Eventbrite’s Motion should be treated as one for reconsideration or
19   an otherwise improper “second bite at the apple” lack merit. See Opp. at 20-21. The Court can and
     should adjudicate Eventbrite’s Motion on the merits, upon a full evidentiary record. See, e.g., Dillon
20   v. BMO Harris Bank, N.A., 787 F.3d 707, 715 (4th Cir. 2015) (reversing denial of renewed motion to
     compel as one seeking reconsideration where defendants “attempted to cure the evidentiary
21
     deficiencies the court relied on and asked the court to determine whether Dillon actually agreed to
22   submit his claims to arbitration.”); Khath v. Midland Funding, LLC, 334 F. Supp. 3d 499, 510 (D.
     Mass. 2018) (affirming magistrate’s refusal to consider renewed motion as one for reconsideration
23   and instead considering further evidence where prior order “denied Midland's first Motion to Compel
     Arbitration without prejudice, providing Midland the opportunity to present more evidence
24   concerning the assignments issue.”); Maxit Designs, Inc. v. Coville, Inc., No. 05-cv-1040, 2006 WL
     2734366 (E.D. Cal. Sept. 25, 2006) (granting second motion to compel where defendant provided
25
     evidence the Court identified in prior order as necessary but absent); Tilley Decl., Exh. A (11/17/20
26   CMC Tr.) at 3:6-5:4 (the Court’s prior Order “identif[ied] discrete pieces of information that may
     well be in the possession of the defendants and wasn't provide …. I'm giving the defendants the
27   chance to present a fuller record[.]”). Plaintiffs’ authorities are beside the point. See, e.g, U.S. v.
     Houser, 804 F.2d 565, 567 (9th Cir. 1986) (noting the law-of-the-case doctrine is limited to questions
28   of law (rather than of fact or evidence) and is in any event “discretionary, not mandatory.”).
                                                           -3-
     DEFENDANT EVENTBRITE, INC.’S REPLY MEMORANDUM IN SUPPORT OF SECOND MOTION TO COMPEL
                                          ARBITRATION
                                                CASE NO. 3:20-CV-03698-WHO
                  1. It Is Judicially Established That Plaintiffs Agreed To The TOS
 1

 2          In their Complaint, Plaintiffs alleged as a necessary element of their first cause of action that

 3   “[t]he contract that governs the transactions at issue in this case includes the Terms of Service

 4   Agreement[.]” Compl., ¶ 54. In answering that allegation following the Court’s denial of

 5   Eventbrite’s prior motion, Eventbrite “[a]dmitted that Eventbrite’s ‘Terms of Service Agreement’

 6   ‘governs the transactions at issue in this case[.]’” Dkt. No. 25, ¶ 54. Plaintiffs elected not to amend

 7   their allegation, as they could have done as a matter of right under Fed. R. Civ. P. 15(a)(1)(B). Thus,

 8   since the time of Eventbrite’s prior Motion, Plaintiffs’ acknowledged accession to the TOS converted

 9   from a mere allegation, subject to amendment at any time, to an admitted, judicially-established fact.

10                2. By Admitting They Agreed To The TOS, Plaintiffs Admit They Agreed To Its
                     Arbitration Provision
11
            As a matter of law, a party may not “expressly acknowledge the existence of binding
12
     contracts as a premise of their claims” then “pick and choose what they want to enforce from those
13
     contracts.” In re First Am. Fin. Corp., No. SACV 19-1105 DSF (Ex), 2020 WL 7051087, at *2 (C.D.
14
     Cal. Aug. 11, 2020) (compelling arbitration because “[t]he FAC directly invokes contracts that
15
     contain arbitration provisions.”); see also Civ. C. § 1589 (“A voluntary acceptance of the benefit of a
16
     transaction”—such as the admitted use of Eventbrite’s services pursuant to the TOS to purchase
17
     credentials to third-party events—“is equivalent to a consent to all the obligations arising from it, so
18
     far as the facts are known, or ought to be known, to the person accepting.”). Thus, where a plaintiff’s
19
     pleading “directly invokes contracts that contain arbitration provisions[,]” the plaintiff is deemed to
20
     have admitted her assent to such provision. In re First Am. Fin. Corp., 2020 WL 7051087, at *1.
21
            Here, the Court has already determined which version of Eventbrite’s TOS was in effect at the
22
     time of Plaintiffs’ orders, and that that contract provides for mandatory individual arbitration of
23
     claims such as those asserted here. See Order at 2-4. Specifically, in support of its prior motion to
24
     compel arbitration, Eventbrite submitted a screenshot from www.eventbrite.com/support showing the
25
     version of the TOS in effect throughout the entirety of the relevant period. See Exhibit I; Dkt. No.
26
     18-3, ¶ 2 (8/31/2020 Declaration from Antwonne Dacus, Eventbrite’s Content Manager, attesting
27
     under oath that Exhibit I is a “true and correct cop[y] of Eventbrite’s Terms of Service … in effect
28
                                                         -4-
     DEFENDANT EVENTBRITE, INC.’S REPLY MEMORANDUM IN SUPPORT OF SECOND MOTION TO COMPEL
                                          ARBITRATION
                                              CASE NO. 3:20-CV-03698-WHO
 1   from … March 11, 2019 through the date of this Declaration[.]”).2 Plaintiffs did not dispute the

 2   authenticity or accuracy of that screenshot in any way, presumably because they had visited the URL

 3   and confirmed that Eventbrite’s Exhibit I was indeed a true and correct copy of the then-effective

 4   TOS.3 The Court accepted Mr. Dacus’s sworn attestation, based in part on Plaintiffs’ tacit agreement

 5   that it was what Eventbrite said it was, and determined that Exhibit I depicted the relevant version of

 6   the TOS and its arbitration provisions. See Order at 2-4.

 7          Plaintiffs’ focus on purported inconsistencies in the prior factual record miss the point. Those

 8   issues are ancillary to the specific transactions at issue and the evidence regarding them, and are

 9   unrelated to the Court’s determination that Exhibit I depicts the relevant version of the TOS.

10   Plaintiffs do not claim that that finding was incorrect in any respect (or mention it at all). They

11   notably still do not challenge the evidentiary sufficiency of Exhibit I. Rather, Plaintiffs argue only

12   (and erroneously) that Eventbrite’s evidence of older TOS versions not at issue here is unreliable as

13   “unauthenticated Wayback Machine screenshots” or “unexplained exports from a

14   database[.]” Opp. at 2. This too is a diversion, as Plaintiffs acknowledge that Exhibit I is neither of

15   those things. See id. at 17-18. They offer no basis to disturb the Court’s prior finding. None exists.

16                3. Plaintiffs’ Efforts to Avoid Their Admission Fail
17
            Plaintiffs offer three unavailing arguments to avoid legal effect of their admission (confirmed
18
     in Eventbrite’s Answer) that the TOS “governs the transactions at issue in this case[.]” Compl., ¶ 54.
19
            First, Plaintiffs claim that they invoked the TOS solely for purposes of establishing
20
     jurisdiction and applicable law. See Opp. at 21-22. Not so. Plaintiffs expressly allege existence and
21

22
     2
             Plaintiffs have never challenged that Mr. Dacus has firsthand knowledge sufficient to
23   authenticate Exhibit I. Nor could they. Exhibit I itself reflects that it was updated by Mr. Dacus
     himself on March 11, 2019. See Dkt. No. 18-4 at ECF 235 (“Updated by Antwonne D.”); accord
24   Declaration of Antwonne Dacus in Further Support of Motion (“Dacus Reply Decl.”), ¶¶ 9, 12.
     3
             Exhibit I remained the operative version of Eventbrite’s TOS from March 2019 until
25
     September 28, 2020, two weeks after Plaintiffs submitted their prior Opposition. See Dacus Reply
26   Decl., ¶¶ 9-10. Moreover, the TOS was identical in content and substantive formatting throughout
     that period, irrespective of the device on which a user viewed the TOS. See id. at ¶¶ 3-4; see also
27   Declaration of Chase Hamby (“Hamby Decl.”), ¶ 13 (Eventbrite’s Salesforce Developer confirming,
     based on firsthand knowledge of the files provided to Plaintiffs, that Exhibit I accurately depicts the
28   relevant version of the TOS).
                                                         -5-
     DEFENDANT EVENTBRITE, INC.’S REPLY MEMORANDUM IN SUPPORT OF SECOND MOTION TO COMPEL
                                          ARBITRATION
                                              CASE NO. 3:20-CV-03698-WHO
 1   enforceability of the TOS as a necessary element of their claim for breach of contract. See Compl.,

 2   ¶ 54. Having pleaded their accession to the TOS and received the benefit of Eventbrite’s services

 3   pursuant to the same, Plaintiffs may not now hand-pick which provisions bind them and which do

 4   not. See Civ. C. § 1589.

 5          In re First Am. Fin. Corp., 2020 WL 7051087, at *1, is instructive. As here, the operative

 6   complaint pleaded “the existence of binding contracts as a premise of their claims.” In opposing

 7   defendant’s motion to compel arbitration, plaintiffs asserted that their allegation actually referred to a

 8   different agreement altogether (not just a different provision of the same agreement, as Plaintiffs

 9   claim here). See id. at *1 (“Plaintiffs try to argue that they are actually invoking a separate Privacy

10   Notice that they claim to be a stand-alone contract, but this also directly contradicts the allegations of

11   the FAC that the Privacy Notice was incorporated into the contract they entered into.”). The Court

12   rejected that position as facially false and compelled arbitration. The same result should follow here.

13          Plaintiffs’ authorities do not support their efforts to avoid their pleading. The facts in Nguyen

14   v. Barnes & Noble Inc., 763 F.3d 1171 (9th Cir. 2014), are the opposite of those presented here. That

15   plaintiff did not plead his assent to defendant’s terms of use; he denied even knowing it existed. Id.

16   at 1174-75. The Court found that plaintiff lacked notice of the terms of use because defendant

17   employed a “browsewrap agreement,” which are very different from and less conspicuous than the

18   “sign-in wrap agreements” used by Eventbrite and approved by this Court as sufficient to confer

19   inquiry notice. Compare id. at 1178-79 with Order at 12-14. Further, there was no indication in

20   Nguyen that the plaintiff “knowingly exploit[ed]” or “receive[d] benefits flowing directly from” the

21   TOS. 763 F.3d at 1179. Here, by contrast, Plaintiffs readily acknowledge that they agreed to the

22   TOS in order to use Eventbrite’s services to purchase credentials to third-party events. That is

23   irrefutably a “benefit” Plaintiffs received by virtue of their agreement to the TOS.4

24
     4
             Cullen v. Shutterfly Lifetouch, LLC, N.D. Cal. No. 5:20-cv-06040, Dkt. No. 58 (N.D. Cal.
25
     May 21, 2021), is similarly beside the point. There, one plaintiff never engaged in any transaction
26   with defendant at all and thus could never have even theoretically agreed to the terms of use. Id. at
     10-12. As to the other plaintiff, the Court determined that she did not receive adequate notice of
27   defendant’s terms of use because, among other distinguishing facts, defendant employed a
     browsewrap agreement. See id. at 12-14. It is unremarkable that courts would decline to hold a
28   plaintiff to a contract they never knew about. But, as Plaintiffs admit, that is not the case here.
                                                         -6-
     DEFENDANT EVENTBRITE, INC.’S REPLY MEMORANDUM IN SUPPORT OF SECOND MOTION TO COMPEL
                                          ARBITRATION
                                              CASE NO. 3:20-CV-03698-WHO
 1          Second, Plaintiffs aver that Eventbrite “waived” the right to point to Plaintiffs’ admission by

 2   not raising it previously. See Opp. at 20. This ignores that Plaintiffs’ allegation did not become an

 3   established fact until months after the submission of Eventbrite’s Motion. To be sure, none of

 4   Plaintiffs’ authorities support their gambit to avoid their admission on purported “waiver” grounds.

 5   They instead concern the law-of-the-case doctrine (a discretionary principle not applicable to

 6   questions of fact) and rules applicable to motions for reconsideration (which Eventbrite’s Motion is

 7   not). Contrast, e.g., Dillon, 787 F.3d at 715 (reversing denial of renewed motion to compel as one

 8   seeking reconsideration and directing district court to consider defendant’s further evidence); Khath,

 9   334 F. Supp. 3d at 510 (renewed motion to compel arbitration is not one for reconsideration where

10   Court “denied Midland's first Motion [] without prejudice, providing Midland the opportunity to

11   present more evidence concerning the assignments issue.”).

12          Finally, Plaintiffs say they should not be held to the TOS because they seek to rescind that

13   contract pursuant to Civ. C. § 1689(b). See id. at 22-23. This puts the cart before the horse: a

14   Plaintiff may seek to rescind an agreement where only she is “[a] party to [the] contract[.]” Civ. C.

15   § 1689(b). Plaintiffs are welcome to seek rescission of the agreement they admit they made. But

16   under the express terms of that agreement, the sole permissible forum in which Plaintiffs may seek

17   that or any other relief is mandatory individual arbitration.

18          B.     Plaintiffs May Not Avoid The TOS By Accusing Eventbrite Of “Failing” To
                   Comply With Non-Existent Discovery Obligations
19
            As set forth above, the Court determined last year that Exhibit I is the version of the TOS that
20
     was in effect at the time Plaintiffs submitted the orders at issue in this case, and that that contract
21
     contains language requiring mandatory individual arbitration of claims of the sort asserted here.
22
     Order at 2-4. The Court did so in part on the basis of Plaintiffs’ failure to dispute that Eventbrite’s
23
     sworn evidence was in fact true and correct. Id. at 2. Plaintiffs have never challenged that finding,
24
     and do not do so now. They similarly cannot deny that screenshots sponsored by competent
25
     witnesses (such as Exhibit I) are routinely accepted by the Courts as evidence of the contents of the
26
     website depicted.
27

28
                                                          -7-
     DEFENDANT EVENTBRITE, INC.’S REPLY MEMORANDUM IN SUPPORT OF SECOND MOTION TO COMPEL
                                          ARBITRATION
                                               CASE NO. 3:20-CV-03698-WHO
 1           Instead, Plaintiffs argue that Eventbrite’s authenticated, undisputed screenshot somehow is

 2   suspect because Eventbrite has not also produced computer files involved in the display or rendering

 3   of the TOS web page. See Opp. at 17-18. Not only is this argument unsupported by any authority

 4   whatsoever, it would also turn every garden-variety dispute involving a website into a never-ending

 5   sideshow requiring production of voluminous computer code to confirm simple matters that are easily

 6   verified without resort to source code.

 7           More fundamentally, Plaintiffs are simply wrong that Eventbrite was ever obliged to produce

 8   files relating to the display or rendering of the TOS. The parties in fact agreed that Eventbrite did not

 9   need to produce them, in a written stipulation calling only for those files powering the checkout

10   flows at issue in this Motion. The files Plaintiffs now demand go exclusively to a matter that was

11   already resolved previously, and which is not the subject of the Declaration that Plaintiffs sought

12   discovery to test. See, e.g., Tilley Decl., ¶ 4.

13                 1. The Parties Agreed That Eventbrite Would Only Produce Certain Files Relating To
                      Its Checkout Flows, Not The Separate TOS Pages To Which Those Flows Link
14

15           Plaintiffs’ claims of discovery misconduct rely exclusively on definitions set forth in their

16   second set of arbitration RFPs. See Opp. at 6-7. Plaintiffs propounded those requests after Eventbrite

17   submitted a Declaration from Nick Popoff detailing Eventbrite’s efforts to collect and provide

18   evidence demonstrating the checkout flows Plaintiffs saw in submitting the orders at issue in this

19   case, including the conspicuous disclosures notifying Plaintiffs that by submitting those orders, each

20   affirmed that “I agree to” or “I accept” Eventbrite’s TOS. See generally Dkt. No. 27-2. Mr. Popoff’s

21   Declaration did not address the form or content of the TOS itself, which had long since been

22   resolved. See id.; Order at 2-4. Plaintiffs nevertheless sought enumerated types of files “involved in

23   rendering or displaying the Desktop Web and Mobile Web checkout flows and related Terms of Service

24   displayed during DEFENDANT’S checkout process.” Opp. at 6-7 (emphasis in original).

25           The parties met and conferred at length concerning the scope of Plaintiffs’ requests. See

26   Tilley Decl., ¶¶ 4-5, Exh. B. Given the sole unadjudicated issue before the Court—whether the sign-

27   in wrap flows and TOS disclosures displayed to Plaintiffs were as set forth in Eventbrite’s Motion—

28
                                                          -8-
     DEFENDANT EVENTBRITE, INC.’S REPLY MEMORANDUM IN SUPPORT OF SECOND MOTION TO COMPEL
                                          ARBITRATION
                                               CASE NO. 3:20-CV-03698-WHO
 1   the parties’ discussion focused on the files that powered those flows. Id. Their contemporaneous

 2   correspondence confirms as much:

 3              •   Eventbrite proposed to produce “.css, .html files, javascript files, and templating files
                    involved in the web checkout flows as of December 19, 2019 and February 11,
 4                  2020, which are the dates the remaining named Plaintiffs placed the orders at issue in
                    the complaint.” Tilley Decl., Exh. B at 10 (emphasis added);
 5

 6              •   Plaintiffs replied “[p]erhaps this was an oversight, but your proposal does not
                    encompass both requests. You are offering web checkout flows as of December 19,
 7                  2019 and February 11, 2020. You did not address the requested mobile checkout
                    flows. You also did not address the signup flows for web and mobile. We will
 8                  need the signup flows for January 14, 2018 (Snow) and August 13, 2019 (Conner).
 9                  In addition, you cite a number of dates in paragraph 34 of your second motion of all
                    the times you assert Conner went through the checkout flow (and you argue means
10                  that she agreed to the TOS each of those times). As a result, we included these dates
                    in our definition of key checkout dates. [List of dates] We need the checkout flow
11                  data for those dates as well as they are a part of the evidence before the Court.”
                    Id. at 8 (emphases added);
12

13              •   Eventbrite responded that it remained willing to produce software files “concerning
                    the dates and channels [Plaintiffs] used to place the orders in issue[,]” namely, Ms.
14                  Snow’s “February 2020 order via Desktop Web” and “Ms. Conner’s “December
                    2019 order via Mobile Web.” Id. at 5-6.
15
            Plaintiffs never mentioned (and Eventbrite never agreed to produce materials responsive to)
16
     their prior requests for the separate category of files related to the display of the TOS pages
17
     themselves. See Tilley Decl., ¶¶ 4-5.
18
            After further back and forth—which remained focused exclusively on the “flows” and
19
     “disclosures” displayed to Plaintiffs—the parties ultimately agreed in writing that Eventbrite would
20
     produce only those “.css files, .html files, javascript files, and templating files involved in (a) the
21
     Desktop Web checkout Ms. Snow completed on February 11, 2020, and (b) the Mobile Web
22
     checkout Ms. Conner completed on December 19, 2019.” Tilley Decl., Exh. B at 1 (emphases
23
     added). The parties incorporated that “Email Agreement” into a stipulation submitted to and entered
24
     by the Court. Dkt. No. 37, ¶ 1. In so modifying Plaintiffs’ RFPs, the parties excised from their scope
25
     any separate groups of files relating to the display of the TOS rather than the checkout flows.
26
            Pursuant to the parties’ agreement, on January 15, 2021, Eventbrite produced all responsive
27
     files involved in the display or rendering of the checkout flows that Plaintiffs completed on the dates
28
                                                         -9-
     DEFENDANT EVENTBRITE, INC.’S REPLY MEMORANDUM IN SUPPORT OF SECOND MOTION TO COMPEL
                                          ARBITRATION
                                              CASE NO. 3:20-CV-03698-WHO
 1   identified in their Complaint. See Tilley Decl., ¶ 6. On January 26, Plaintiffs raised two discrete

 2   perceived deficiencies in Eventbrite’s production, namely, that (1) it did not include Django python

 3   files, which Plaintiffs believed were involved in rendering and displaying Eventbrite’s checkout

 4   flows, and (2) it included incorrect metadata. See id. at ¶ 7, Exh. C. The parties met and conferred in

 5   writing and by phone, during which they discussed at length matters relating to Eventbrite’s checkout

 6   flows. Those discussions omitted any mention of any files relating to the content of any webpage

 7   displaying the TOS itself. See id.

 8                 2. Plaintiffs Did Not Move To Compel Files Relating To The TOS Pages, And The
                      Court Did Not Order Their Production
 9

10           The parties ultimately were unable to reach agreement concerning Plaintiffs’ entitlement to

11   further discovery relating to the checkout flows addressed in Mr. Popoff’s Declaration, and submitted

12   a joint discovery dispute letter to the Court. See Dkt. No. 42.

13           In their portion of that letter, Plaintiffs confirmed that the scope of the parties’ agreement

14   concerning arbitration discovery was limited to “the website files—including the templating files—

15   responsible for rendering and displaying the pages that Mr. Popoff says Plaintiffs saw.” Id. at 2

16   (emphasis added); see also id. at 2-3 (arguing that Eventbrite improperly withheld “Python

17   templating files that were responsible for rendering the pages that Mr. Popoff claims Plaintiffs

18   saw.”) (emphasis added). When it comes to what Plaintiffs saw, Mr. Popoff’s Declaration

19   exclusively addressed the technical details underlying the checkout flows that provided inquiry notice

20   of the TOS. See Dkt. No. 27-2. Mr. Popoff’s Declaration does not address the content or appearance

21   of the TOS itself—because that issue had long been settled. Thus, in seeking an Order compelling

22   Eventbrite to “(i) provide the file creation and modification dates for all of the files it produced

23   previously; and (ii) produce all Python files involved in rendering the pages on Eventbrite’s website

24   on the dates in question[,]” Plaintiffs sought production of files relating to the checkout flows, not

25   other files relating to the content of the TOS itself. Id. at 3; see also Order at 2-4.5

26

27
     5
         Moreover, even had Plaintiffs sought Python files involved in the display or rendering of the
28   TOS—and they did not—no such files exist. See Hamby Decl., ¶ 9.
                                                          - 10 -
     DEFENDANT EVENTBRITE, INC.’S REPLY MEMORANDUM IN SUPPORT OF SECOND MOTION TO COMPEL
                                          ARBITRATION
                                               CASE NO. 3:20-CV-03698-WHO
 1          On February 22, 2021, the Court directed Eventbrite to produce (a) “the requested templating

 2   files for the 14 dates previously identified in the production requests and [(b)] the dates on which the

 3   other files at issue were created or modified, and related metadata.” Dkt. No. 43 at 2. The Court held

 4   that such discovery was necessary to allow Plaintiffs to test which specific “agreements Plaintiffs

 5   would have seen” on the dates of their orders, that is, the particular “sign-in wrap agreements”

 6   Eventbrite displayed to Plaintiffs during their checkout process to notify them that submission of

 7   order constituted agreement to the TOS. Id. at 1; see also Order at 1 (finding that Eventbrite’s prior

 8   motion did not “show[] that the plaintiffs assented to the TOS in the first place.”), 6-11 (discussing at

 9   length Eventbrite’s evidence relating to the “sign-in wrap agreements” displayed to Plaintiffs and

10   other users), and 12-15 (finding that the “sign-in wrap agreements” are sufficient under the law to

11   bind Plaintiffs to the TOS, but that the evidence adduced was insufficient to establish that Plaintiffs

12   did in fact see those “sign-in wrap agreements[.]”).

13          Following entry of the Court’s discovery order, and to avoid further dispute concerning

14   Eventbrite’s compliance with its discovery obligations, Eventbrite wrote Plaintiffs to confirm the

15   scope of its production under the Court’s Order. See Tilley Decl., Exh. D at 6.6 In particular,

16   Eventbrite requested Plaintiffs’ confirmation that they sought only the following materials (and

17   “created-date and modified-date metadata associated with each” file): “All .css files, .html files,

18   javascript files, templating files, and .py files involved in displaying or rendering (a) the Desktop

19   Web checkout Ms. Snow completed on February 11, 2020, and (b) the Mobile Web checkout Ms.

20   Conner completed on December 19, 2019[.]” Id. (emphasis added). Plaintiffs responded in relevant

21   part that “[t]he list of filetypes you identified seems fairly accurate. However, please note the RFPs’

22   repeated use of the term ‘(or equivalent),’ which may encompass other files beyond what you listed.

23   For example, if there are Java or Node.js files involved in templating, they would need to be

24

25   6
              The “mismatch” referenced in Eventbrite’s email related to the number of dates for which
26   Eventbrite was to produce templating files relating to its checkout flows. Whereas the parties
     previously agreed that Eventbrite need only produce such files for the two dates on which Plaintiffs
27   submitted the orders at issue in this case, and Plaintiffs’ portion of the joint discovery letter sought
     relief relating only to those dates, the Court directed Eventbrite to provide checkout flow templating
28   files for all 14 dates identified in Plaintiffs’ original RFPs. See Dkt. No. 43 at 2.
                                                         - 11 -
     DEFENDANT EVENTBRITE, INC.’S REPLY MEMORANDUM IN SUPPORT OF SECOND MOTION TO COMPEL
                                          ARBITRATION
                                              CASE NO. 3:20-CV-03698-WHO
 1   produced as well.” Id. at 5.7 The parties did not discuss then (or subsequently) Plaintiffs’ brand new

 2   contention that Eventbrite was also required to produce any software files relating to the pages that

 3   displayed the text of the TOS itself.

 4          Eventbrite ultimately produced all files within the scope of the Court’s discovery order. See

 5   Tilley Decl., ¶¶ 9-11. The process took longer than anticipated in light of vendor-related, security-

 6   related, and other issues. See id. Given those challenges, Eventbrite proposed to defer Mr. Popoff’s

 7   deposition to a mutually-acceptable date to afford Plaintiffs’ counsel sufficient time to review and

 8   consider Eventbrite’s production in preparing to examine Mr. Popoff. See Tilley Decl., ¶ 10, Exh. E

 9   at 3. The parties agreed to reset Mr. Popoff’s deposition for June 3, 2021, and Plaintiffs requested

10   that Eventbrite complete its production “at least one week” prior (i.e., by May 27). Tilley Decl., Exh.

11   E at 1-2. Eventbrite completed its production on May 25. Tilley Decl., ¶ 11.

12          Having had these files for more than a month before opposing Eventbrite’s Motion, Plaintiffs

13   do not dispute that they confirm that the relevant checkout flows, and TOS disclosures advising that

14   order submission constituted assent to the TOS, were precisely as set forth in Eventbrite’s Motion.

15                3. Plaintiffs’ Characterizations Of Mr. Popoff’s Testimony Are Incorrect,
                     Inappropriate, And Irrelevant To The Issues Before The Court
16

17          For reasons unknown, Plaintiffs dedicate several pages to seeking to label Mr. Popoff

18   “evasive and obtuse[.]” Opp. at 10-16. Those mischaracterizations have no bearing on the parties’

19   written agreement that Eventbrite’s production would be limited to those files involved in the display

20   or rendering of the relevant checkout flows, and not the separate TOS webpage.8 Nor are they

21   relevant to the sole question before the Court, i.e., whether Eventbrite has sufficiently established

22   which checkout flows and TOS disclosures Plaintiffs saw on the dates in question. The answer to

23   that question undisputedly is yes.

24

25   7
             Plaintiffs excised this portion of the parties’ exchange from Exhibit E to the Declaration of
26   Todd Kennedy in support of Plaintiffs’ Opposition. Eventbrite provides the missing content for the
     sake of completeness.
27   8
             Notably, Plaintiffs did not request during Mr. Popoff’s deposition—or at any time prior to
     their Opposition—that Eventbrite collect and produce files underpinning the pages displaying the
28   TOS themselves. Tilley Decl., ¶ 12; see also Kennedy Decl., Exh. A at 54:18-20.
                                                         - 12 -
     DEFENDANT EVENTBRITE, INC.’S REPLY MEMORANDUM IN SUPPORT OF SECOND MOTION TO COMPEL
                                          ARBITRATION
                                              CASE NO. 3:20-CV-03698-WHO
 1          Whatever Plaintiffs’ motives, the premise from which they seek to attack Mr. Popoff is

 2   fundamentally flawed. The purpose of his deposition was to allow Plaintiffs to explore the assertions

 3   in his Declaration concerning the checkout flows and TOS disclosures Plaintiffs saw when they

 4   completed the transactions at issue in this case, and the investigation he and others conducted to

 5   confirm those flows. Plaintiffs spent virtually no time inquiring into those matters, likely because

 6   they have reviewed Eventbrite’s source code and confirmed that the facts are exactly as set forth in

 7   Eventbrite’s Motion. Plaintiffs instead focused on the mechanics of displaying the TOS itself, a

 8   separate issue that is nowhere discussed in Mr. Popoff’s Declaration. It is neither surprising nor

 9   remarkable that Mr. Popoff was confused by questions concerning a new matter that he was not asked

10   to address because it is not at issue in this Motion. See Kennedy Decl., Exh. A at 54:8-17.

11          Plaintiffs’ complaints concerning Mr. Popoff’s efforts to understand and address counsel’s

12   questions similarly lack merit. It is true that Mr. Popoff asked counsel to clarify what he meant by

13   “visiting” Eventbrite’s website, so that he could accurately answer questions concerning what types

14   of data Eventbrite tracked, where related files were stored, and the like. See Opp. at 15 fn.1. This

15   was necessary because, as Mr. Popoff explained,

16                                                                                         . See Kennedy

17   Decl., Exh. A at, e.g., 13:15-14:25, 16:3-16, 18:23-19:11, 21:12-23. Mr. Popoff also sought to clarify

18   counsel’s intended meaning of “store,” within the context of questioning concerning where

19   Eventbrite stores files “contain[ing] the language of this terms of service[.]” Id. at 43:5-44:1. As Mr.

20   Popoff explained, elements of the page that displays Eventbrite’s TOS are “produced by a number of

21   different systems[,]” and not “a singular system or a singular file which is stored in a singular place”

22   as Mr. Popoff apparently understood counsel’s question to presume. Id. at 44:24-45:4. When asked

23   to confirm that

24                                       Mr. Popoff answered in the affirmative and

25                     . Id. at 50:22-51:12.9 This record makes clear that Mr. Popoff wrestled with

26

27   9
            Plaintiffs have long known that           hosts Eventbrite’s TOS. Their papers note
     repeatedly that in August 2020, Eventbrite produced several older iterations of its TOS as
28   “exports[.]” See Opp. 2-3, 17-18. They may not credibly claim surprise at this notion now.
                                                        - 13 -
     DEFENDANT EVENTBRITE, INC.’S REPLY MEMORANDUM IN SUPPORT OF SECOND MOTION TO COMPEL
                                          ARBITRATION
                                             CASE NO. 3:20-CV-03698-WHO
 1   questions based on incorrect assumptions, sought to clarify them to the best of his ability, and was

 2   neither “evasive” nor “obtuse” once counsel did so.10

 3                4. Plaintiffs’ Lack Of Entitlement Notwithstanding, Eventbrite Produced All Files
                     Showing The Content Of, And Involved In Displaying Or Rendering, The TOS
 4

 5          In any case, once Eventbrite learned through Plaintiffs’ Opposition that they had shifted their

 6   focus to the code underlying the display of the TOS pages, Eventbrite collected those files and

 7   produced them to Plaintiffs on July 13, 2021. Although they are not relevant to resolution of any

 8   remaining live issue, Eventbrite made this production to finally resolve any lingering suggestion that

 9   Plaintiffs have been deprived of a fair opportunity to test Eventbrite’s evidence—including evidence

10   previously accepted by the Court after Plaintiffs did not (and could not) dispute it. In particular,

11   Eventbrite produced files showing the raw content of the relevant version of the TOS; “Version

12   History” materials showing when that version was published to Eventbrite’s Help Center; and the

13   files involved in the display or rendering of the page that displayed the relevant version of the TOS,

14   as they existed at the time of Plaintiffs’ orders. See Dacus Reply Declaration, ¶¶ 11-12, Exhs. K-L;

15   Hamby Decl., ¶¶ 5-12; Tilley Decl., ¶¶ 15-17 Those files confirm what Plaintiffs previously

16   conceded and the Court already determined: that Exhibit I accurately depicts the version of the TOS

17   in effect “during the pertinent period[.]” Order at 2-4; see also Hamby Decl., ¶ 13.

18   III.   CONCLUSION

19          For the foregoing reasons, the case must be dismissed, and Plaintiffs directed to pursue their

20   claims in individual arbitration. Eventbrite’s Motion should be granted in full.

21
      Date: July 30, 2021                        Respectfully submitted,
22
                                                 SINGER CASHMAN LLP
23
                                                 By:______________________________
24                                                   Adam S. Cashman
                                                     Doug Tilley
25
                                                     Attorneys for Defendant Eventbrite, Inc.
26
     10
             Plaintiffs’ remaining aspersions mischaracterize the content and bases for Mr. Popoff’s
27   assertions in his Declaration. He does not need to know Plaintiffs’ IP addresses or how a video was
     shot to know which versions of Eventbrite’s source code were in effect on the relevant dates and
28   review the same to confirm that screenshots and videos accurately reflect that code. See Opp. at 17.
                                                         - 14 -
     DEFENDANT EVENTBRITE, INC.’S REPLY MEMORANDUM IN SUPPORT OF SECOND MOTION TO COMPEL
                                          ARBITRATION
                                              CASE NO. 3:20-CV-03698-WHO
